Citation Nr: 1535775	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability (other than service-connected lumbosacral strain with spondylosis of L5).

2.  Entitlement to service connection for a left lower extremity disability, claimed as radiculopathy.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a variously diagnosed psychiatric disorder, claimed as depression.

5.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with spondylosis of L5 (to include the propriety of a reduction in the rating to 20 percent effective April 1, 2013, by rating decision during the pendency of the appeal).

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009, October 2010, September 2011, November 2012, and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, the Veteran withdrew his request for a Board hearing.  In August 2014, these matters (with the exception of the matter for service connection for a variously diagnosed psychiatric disorder) were remanded for additional development.  

As the record shows psychiatric diagnoses other than depression, the claim of service connection for depression has been expanded/recharacterized so 
that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for a low back disability, the rating for service-connected lumbosacral strain with spondylosis (to include the propriety of the reduction), and the matter of a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran's left lower extremity disability (diagnosed as left leg radiculitis, left lower cervical radiculopathy, and left lower extremity radiculopathy) is reasonably shown to be related to his service-connected lumbosacral strain with spondylosis.

2.  The Veteran's cervical spine disability (diagnosed as cervical spine osteoarthritis and degenerative disc disease, degenerative arthritis of the spine, and intervertebral disc syndrome) is reasonably shown to be related to his service-connected lumbosacral strain with spondylosis. 

3.  The Veteran's psychiatric disorder (diagnosed as mood disorder and unspecified depressive disorder) is reasonably shown to be related to his service-connected lumbosacral strain with spondylosis.  


CONCLUSIONS OF LAW

1.  Service connection for a left lower extremity disability is warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

2.  Service connection for a cervical spine disability is warranted.  38 U.S.C.A.       § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

3.  Service connection for a variously diagnosed psychiatric disorder is warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the claims for service connection for a left lower extremity disability, a variously diagnosed psychiatric disorder, and a cervical spine disability, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Legal Criteria

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.


Left Lower Extremity Disability, Cervical Spine Disability 

The Veteran contends that he has disabilities of the left lower extremity and cervical spine secondary to his service-connected low back disability.

It is not in dispute that the Veteran has a disability of the left lower extremity (diagnosed as left leg radiculitis, left lower cervical radiculopathy, and left lower extremity radiculopathy) and a cervical spine disability (diagnosed as cervical spine osteoarthritis and degenerative disc disease, degenerative arthritis of the spine, and intervertebral disc syndrome), as such have been shown to be diagnosed on VA examination and in postservice treatment records.  He is service-connected for lumbosacral strain with spondylosis.  

In March 2015, the Veteran submitted an opinion from a private physician who indicated that it is as likely as not that the Veteran's service-connected lumbar spine disability "made him more susceptible to further deterioration of the spinal column and the development of cervical osteoarthritis" and "contributed to the development of radiculopathy of his left lower extremity.  The physician cited a review of the record and medical literature, which he stated has shown that one of the most significant causes of both cervical and lumbar radiculopathy is degenerative spondyloarthropathy.  

Moreover, this physician noted that the Veteran's service connected lumbar spine disability is degenerative in nature and it has been just over 30 years since he was initially treated for the back in service, which is enough time for his physical state to significantly decline.  The physician also discussed the opinion provided on February 2015 VA examination in which the examiner noted that the Veteran's cervical spine disability did not appear until many years after service.  The physician stated that he agrees that such did not appear until years after service, but stated that there is a direct connection between such disability and his service-connected lumbar spine disability, and specifically relates it to the natural progression of his service-connected lumbar spine disability.  

As this physician cited to the factual record and medical literature and included a detailed rationale in support of the opinion, the Board finds it to be of substantial probative value.

The Board acknowledges the opinion provided on June 2011 VA examination in which the examiner opined that the Veteran had no neurologic condition based on his service-connected low back disability.  The examiner instead opined that radiculopathy of the left leg was due to the Veteran's postservice work-related injury.  However, the Board finds that this opinion is inadequate for rating purposes as the examiner did not provide a rationale for his opinion, nor did he offer an opinion as to whether the Veteran's left leg radiculopathy may have been aggravated by the Veteran's service-connected low back disability.

The Board also acknowledges the opinion provided on February 2015 VA examination in which the examiner indicated that in his opinion, the Veteran's cervical condition was more likely due to aging.  The examiner then states that "the backdrop" for his opinion is that the Veteran's current lumbar condition is wholly due to his postservice accident.  Similarly, this opinion does not provide a detailed rationale explaining why the Veteran's cervical spine condition was due to aging, other than to point to a lack of evidence in the Veteran's service treatment records and to state that the opinion is premised on the fact that the Veteran's current lumbar condition is due to a postservice accident.  As this factual premise is unsupported and without rationale, the opinion itself is inadequate for rating purposes.  Moreover, the examiner did not provide an opinion as to whether the Veteran's service-connected low back disability may have aggravated the cervical condition.  Accordingly, the Board assigns this opinion little probative weight.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his left lower extremity disability and cervical spine disability (diagnosed as indicated above) are related to the Veteran's service-connected lumbosacral strain with spondylosis, and that service connection for such is warranted.


Variously Diagnosed Psychiatric Disorder

The Veteran alleges that he has depression secondary to his service-connected back disability.

It is not in dispute that the Veteran has a psychiatric disorder, currently diagnosed as a mood disorder and unspecified depressive disorder, as such have been shown on VA and private evaluations.  He is service-connected for lumbosacral strain with spondylosis.  In July 2013, the Veteran was evaluated by a private psychologist.  She opined that based on a review of the record and interview with the Veteran, it is more likely than not that the Veteran's chronic spinal difficulties are aggravating his mood disorder.  She stated that there is a clear correlation between the Veteran returning home from service and his physical complaints leaving him unable to work and thus contributing to his mood disorder.  She cited to medical literature indicating a causal relationship between medical and psychiatric difficulty.  

Similarly, on February 2015 VA mental disorders examination, the examiner, a VA psychologist, opined that based on a review of the record and the Veteran's symptoms shown on examination, it is more likely than not that the Veteran's unspecified depressive disorder is proximately due to or the result of his chronic lumbosacral strain and other general pain that he is experiencing.  The Board finds no reason to question the opinions by a private psychologist and a VA psychologist, which were made based on an interview with the Veteran and a review of his record.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that he has a psychiatric disorder, diagnosed as mood disorder and unspecified depressive disorder, that is related to the Veteran's service-connected lumbosacral strain with spondylosis, and that service connection for such is warranted.




ORDER

The appeal seeking service connection for a left lower extremity disability, a cervical spine disability, and a variously diagnosed psychiatric disorder is granted.


REMAND

In August 2014, the matter of the rating for service-connected lumbosacral strain with spondylosis was remanded, in part, to obtain an examination as to the current severity of the disability.  On February 2015 VA spine examination, the examiner noted that the Veteran recently underwent operation for a complex fracture to his left lower extremity and was under doctor's order to bear no weight on this limb.  For that reason, the examiner indicated that range of motion studies were unable to be performed.  The Board thus finds that another VA examination to assess the current severity of the Veteran's service-connected lumbosacral strain with spondylosis is warranted.

Regarding the matter of service connection for a low back disability other than service-connected lumbosacral strain, the February 2015 examiner opined that it's less likely than not "that all currently present low back pathology, to include post-surgical residuals, are part of the service-connected disability picture."  However, this opinion is without adequate rationale as to why such other low back pathology (diagnosed as lumbar osteoarthritis, degenerative disc disease) is not caused or aggravated by the Veteran's current service-connected low back disability.  Moreover, this examiner notes that he concurs with the opinion of the June 2011 examiner, which opinion the Board, in its August 2014 remand, found to be inadequate for rating purposes.  Accordingly, the Board finds that another medical opinion is warranted to determine what, if any, low back pathology (other than service-connected lumbosacral strain with spondylosis) may be related to the Veteran's current service-connected disability.

The Veteran's claim for a TDIU rating is premised primarily on the severity of the back disability.  Thus, this claim is inextricably intertwined, and resolution of such claim is dependent upon the adjudication of the Veteran's claim for an increased rating for lumbosacral strain with spondylosis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records related to the Veteran's back.

2.  Schedule the Veteran for an examination (a) to determine the current severity of his service-connected lumbosacral strain with spondylosis; (b) to determine which currently present low back symptomatology is part and parcel of the service-connected lumbosacral strain with spondylosis; and (c) to address the functional limitation caused by his service-connected low back disability.  The record, to include this remand, must be made available to and reviewed by the examiner.

(i)  When opining regarding the severity of the service-connected lumbosacral strain, if the examiner determines that all currently present low back pathologies are not as least as likely as not part of the service-connected disability picture, it is asked that symptoms attributable to the service-connected low back disability be, to the extent possible, listed separately from those attributable to post-service factors.

(ii)  If low back pathology is found to not be part and parcel of the presently service-connected lumbosacral strain with spondylosis, is it at least as likely as not (a 50% or greater probability) that such is caused or aggravated (increased in severity due to) by the service-connected low back disability?

(iii)  In proffering an opinion as to functional limitation, the examiner should address the Veteran's specific functional limitations due to his service-connected low back disability as they may relate to his ability to function in a work setting and to perform work tasks.

A complete rationale for all opinions must be provided.

3.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


